ORDER
ALMA WILSON, Chief Justice.
This appeal was dismissed as premature on September 27, 1994, 895 P.2d 1340. On October 17, 1994, Lemay filed an amended petition in error with an instrument attached purporting to be the order denying a motion to vacate a judgment. Appellee responded and moved to dismiss the appeal because the order on the motion to vacate had not been filed in the District Court.
The instrument attached to De-may’s amended petition in error is an order denying a motion to vacate. This order does not appear in the record certified to us by the Clerk of the District Court. The trial court record shows no appealable order on the motion to vacate conforming to 12 O.S.Supp.1993 § 696.3. We also note that Lemay’s petition in error of November 10, 1994 was not accompanied with the required fee. 20 O.S.Supp.1993 § 15. After an ap*1343peal is dismissed as premature a new appeal may be filed when accompanied by the required filing fee. 12 O.S.Supp.1993 § 990A(F); Matter of K.L.F., 878 P.2d 1067 (Okla.1994). This appeal is dismissed as premature. 12 O.S.Supp.1993 § 990A(F).
KAUGER, V.C.J., and HODGES, LAVENDER, HARGRAVE, SUMMERS and WATT, JJ., concur.
SIMMS, J., concurs specially.
OP ALA, J., concurs and files opinion.